Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/27/2020; 6/18/2020 has/have been acknowledged and is/are being considered by the Examiner.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an extracorporeal-circulation blood pumping apparatus, classified in A61M 60/237.
II. Claims 10-12, drawn to an extracorporeal-circulation blood pumping apparatus with an adhesive covering with a pass-through opening, classified in A61M 2209/088.
III. Claims 13-15, drawn to a method of mounting an extracorporeal-circulation blood pump, classified in A61M 60/117.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require an adhesive backing on the covering and further does not require an opening in the covering.  The subcombination has separate utility such as being able to be attached to portions of the body where straps or other attachment mechanisms other than adhesive would be cumbersome or uncomfortable.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as using velcro and straps to attach the covering to the patient.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as connecting the two portions of the device together and then attaching the device to the body using an adhesive sheet with an opening in it.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Mollon on 9/1/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Zafirelis et al. (U.S. Pat. 6,808,508 hereinafter “Zafirelis”).
Regarding claim 1, Zafirelis discloses an extracorporeal-circulation blood pumping apparatus (e.g. 30) comprising: a pump body (e.g. Fig. 17; “upper housing”) to which a blood removal tube for removing blood from a patient (e.g. Fig. 17; “inflow”) and a blood supply tube for supplying the blood to the patient (e.g. Fig. 17; “outflow”) configured to be connected, and which houses an impeller (e.g. 334) having inside a body-side magnetic coupling section (e.g. see Fig. 17) in a rotatable manner; a drive device (e.g. Fig. 17; “lower housing”) detachably mounted to the pump body and having inside a drive-side magnetic coupling section which includes a rotatable permanent magnet (e.g. Fig. 17; “magnet”) or a stator coil generating a rotating magnetic field, wherein the impeller is rotatable by magnetic coupling between the body-side magnetic coupling section and the drive-side magnetic coupling section (e.g. see Fig. 17); and a covering sheet (e.g. 360) configured to affix the pump body to a body surface of the patient, wherein the covering sheet extends radially outward (e.g. see Fig. 19; “cover extends radially outward around pump”) with respect to the pump body and is capable of being affixed to both the pump body and at least a location where the blood removal tube and the blood supply tube are inserted into the body surface, when being attached (e.g. Fig. 18).
Regarding claim 2, Zafirelis further discloses wherein the covering sheet is disposed between the pump body and the drive device when the drive device and the pump body are assembled together (e.g. see Figs. 18-19).
Regarding claim 3, Zafirelis further discloses wherein the covering sheet has a central opening in which one of the pump body or the drive device is disposed to pass therethrough, and the one of the pump body and the drive device disposed in the opening is mounted to the other in a detachable manner (e.g. see Figs. 18-19).
Regarding claim 4, Zafirelis further discloses further comprising: a hard cover made of a hard material configured to pass through the opening (e.g. 352); wherein the hard cover has a shape configured to conform to the pump body and the drive device (e.g. 352; see Fig. 19); and wherein the covering sheet is airtightly integrated with the hard cover (e.g. Fig. 19; “wherein the covering is shaped to fit the pump”).
Regarding claim 5, Zafirelis further discloses wherein the covering sheet is fixed to the pump body (e.g. see Figs. 18-19).
Regarding claim 6, Zafirelis further discloses wherein the impeller is provided with a driven rotating structure section including the body-side magnetic coupling section, the impeller being supported so as to float and rotate in a radial direction by a dynamic pressure bearing formed between an outer periphery of the driven rotating structure section and an inner periphery of a housing that houses the driven rotating structure section (e.g. see Fig. 17; wherein the pump is held in position so the impeller floats in radial direction”); and wherein the driven rotating structure section is held at a substantially fixed position in a direction of a rotation axis by a magnetic bearing formed by the body-side magnetic coupling section and the drive-side magnetic coupling section (e.g. see Fig. 17; wherein the pump is held in position so the impeller floats in radial direction”).
Regarding claim 7, Zafirelis further discloses wherein the pump body is placed in such a way that a rotation axis of the driven rotating structure section is parallel to the body surface (e.g. see Fig. 18); and wherein the drive-side magnetic coupling section of the drive device is a permanent magnet that rotates around a rotation axis disposed coaxial with the rotation axis of the driven rotating structure section (e.g. see Figs. 17-19).
Regarding claim 8, Zafirelis further discloses wherein the pump body is placed in such a way that a rotation axis of the driven rotating structure section is parallel to the body surface (e.g. see Figs. 17-19);  and wherein the drive-side magnetic coupling section of the drive device is a permanent magnet that rotates around a rotation axis perpendicular to the rotation axis of the driven rotating structure section (e.g. see Figs. 17-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafirelis et al. (U.S. Pat. 6,808,508 hereinafter “Zafirelis”).
Regarding claim 9, Zafirelis discloses the claimed invention including the use of a battery and control unit that is portably connected to the pump (e.g. Col. 5, ll. 50-61). Zafirelis further discloses a band that holds the pump to the body (e.g. Col. 6, ll. 18-26), but fails to explicitly state that the band also holds the control unit and battery to the pump. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Zafirelis, with using the band to also hold the controller and battery, since such a modification would provide the system with a means for holding the entire device including the portable battery and controller to the patient for movement from one location to another. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792